     Case 1:16-cr-00006-DAD-BAM Document 61 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                        1:16-cr-00006-DAD
11                       Plaintiff,                    ORDER RE: MODIFICATION OF
                                                       SUPERVISED RELEASE CONDITION
12           v.
13    FRANKIE RIVERA.,
14                       Defendant.
15

16          On April 22, 2020, defendant Rivera moved to modify the conditions of his supervised

17   release; specifically Special Condition No. 8 which prohibits him from having contact with the

18   identified individual, his former girlfriend with whom he has previously resided, without the

19   permission of his probation officer.

20          The court has communicated informally by email with the government and the

21   supervising probation officer to determine whether a hearing on the defense motion was

22   necessary and has determined that it is not. The government has deferred to probation’s judgment

23   with respect to defendant’s request and the probation officer has no objection to the modification

24   under the circumstances in light of the former girlfriend’s agreement and knowledge of

25   defendant’s history and situation.

26          Accordingly, defendant Rivera’s motion for modification of the special conditions of his

27   supervised release will be granted, Special Condition No. 8 prohibiting his contact with the listed

28   individual without the prior permission of his probation officer is lifted, any new residence must
                                                       1
     Case 1:16-cr-00006-DAD-BAM Document 61 Filed 04/29/20 Page 2 of 2

 1   be approved by defendant’s supervising probation officer prior to defendant making a change in

 2   his residence and the defendant is therefore directed to contact his supervising probation officer to

 3   make arrangements for probation to conduct a virtual home inspection of his girlfriend’s

 4   residence to ensure that it is appropriate for that purpose. All other previously imposed

 5   conditions of supervised release remain in full force and effect.

 6   IT IS SO ORDERED.
 7
        Dated:     April 29, 2020
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
